Citation Nr: 1137183	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The appellant had active service from May 1957 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appellant's file was subsequently transferred to the RO in Manila, the Republic of the Philippines.

In November 2010, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in January 2011 and remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board received a June 2011 private medical opinion concerning the appellant's tinnitus and hearing loss.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In a July 2011 letter submitted with the evidence, the appellant did not waive regional office jurisdiction.  As the medical opinion is pertinent to the appellant's claim, the case must be remanded so that the AOJ may review the new evidence.  

Additionally, in the January 2011 remand, the Board requested a VA opinion to determine whether the appellant's hearing loss and tinnitus disabilities are related to service.  A VA opinion was obtained in March 2011.  In the opinion, the audiologist stated that due to the presence of normal hearing at the time of discharge, it was not likely that the identified hearing loss from the 2008 examination and the reported symptom of tinnitus were related to the Veteran's noise exposure during military service.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  However, in November 1967, the military adopted International Organization for Standardization (ISO) units.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The appellant's service military audiograms in the instant case, including the appellant's discharge audiogram, were all conducted between 1957 and 1961 and must be converted from ASA to ISO units.  

A May 1957 enlistment examination report reflects that the appellant had whispered voice test results of 15/15, indicating normal hearing.  An April 1961 discharge examination report reflects that pure tone thresholds, in decibels, converted from ASA units to reflect the current ISO standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
5
LEFT
25
10
10
10
5

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As the appellant had hearing of 25 decibels in both ears at 500 Hertz, the discharge examination reflects that the appellant had some degree of hearing loss, contrary to the VA audiologist's statement in the March 2011 opinion.  Service audiograms from August 1958 and April 1959, when converted from ASA units to reflect the current ISO standard, also indicate that he had some degree of hearing loss in service under Hensley.  Further, hearing Conservation Data records from August 1958 and April 1959 reflect the appellant was exposed to noise in service and did not use ear protection.  

As the rationale for the March 2011 VA opinion, that the appellant had normal hearing at the time of discharge from service, is incorrect, the opinion is inadequate.  If VA provides the claimant with an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded for a new VA opinion.

Finally, in a May 2011 email, the appellant stated that he signed a Power of Attorney in June 2008 appointing the Disabled American Veterans as his representative.  However, a VA Form 21-22 indicating that Disabled American Veterans is the appellant's representative has not been associated with the claims file.  On remand, the AOJ should ensure that a VA Form 21-22 or other appropriate documentation reflecting the authority of the Disabled American Veterans to represent the appellant is associated with the claims file, or should otherwise clarify the appellant's current representative.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the appellant's current representative and ensure that a VA Form 21-22 or other appropriate documentation reflecting the authority of such representation is associated with the claims file.

2.  Request a VA opinion to address the following:

* Whether it is at least as likely as not (50 percent or greater probability) that the appellant's mixed-type hearing loss disability began during active service or is otherwise related to active military service in any way, including claimed exposure to jet engine noise on the flight line.

* Whether it is at least as likely as not (50 percent or greater probability) that the appellant's tinnitus began during active military service or is otherwise related to active military service in any way, including claimed exposure to jet engine noise on the flight line.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should consider the relevant evidence in the claims file, including the appellant's service treatment records, the August 1958, April 1959, and February 1960 audiograms, and the April 1961 discharge examination report showing right and left ear hearing loss (April 1961 audiometric examination revealed pure tone thresholds, in decibels, as converted from Audiometric findings (American Standards Associates (ASA) units to International Standards Organization (ISO) units, at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 15, 10, 15 and 5 decibels for the right ear, and 25, 10, 10, 10, and 5 decibels for the left ear).  

Pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The VA examiner must convert all of the appellant's service audiograms from American Standards Associate (ASA) units to International Organization for Standardization (ISO) units.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for bilateral hearing loss and tinnitus, to include consideration of the June 2011 private medical opinion.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

